     Case 4:01-cv-01351-JST Document 3284-5 Filed 04/14/20 Page 1 of 16




 1    PRISON LAW OFFICE
      DONALD SPECTER (83925)
      STEVEN FAMA (99641)
 2    ALISON HARDY (135966)
      SARA NORMAN (189536)
 3    1917 Fifth Street
      Berkeley, California 94710
 4    Telephone: (510) 280-2621
      Fax: (510) 280-2704
 5    dspecter@prisonlaw.com
      Attorneys for Plaintiffs
 6

 7
                               UNITED STATES DISTRICT COURT
 8
                           NORTHERN DISTRICT OF CALIFORNIA
 9
                                      SAN FRANCISCO
10
     MARCIANO PLATA, et al.,
11                                              Case No. C01-1351 JST
                 Plaintiffs,
12
           v.                                   DECLARATION OF JAMES AUSTIN,
13                                              PH.D., IN SUPPORT OF PLAINTIFFS’
     GAVIN NEWSOM., et al.,                     REPLY
14               Defendants.
15

16

17

18

19

20

21

22

23

24

25                                          1
                                                      DECLARATION OF JAMES AUSTIN, PH.D.
26                                                                   CASE NO. C01-1351 JST
     Case 4:01-cv-01351-JST Document 3284-5 Filed 04/14/20 Page 2 of 16




 1                             DECLARATION OF JAMES AUSTIN, PH.D.

 2   I, James Austin, declare as follows:

 3          1.      I am the Senior Policy Analyst for the JFA Institute, a nationally-recognized

 4   criminal justice and corrections research organization. I have the personal knowledge of the

 5   matters set forth herein, and if called as a witness, I could and would competently testify. I make

 6   this declaration in support of Plaintiffs’ reply brief on their emergency motion, and to

 7   supplement the Declaration I submitted to the Three-Judge Panel on April 1, 2020. ECF 3250.

 8          2.      As noted in my previous declaration, I have implemented inmate classification

 9   and risk assessment systems for juvenile adult custody in more than thirty local and state

10   correctional systems. I have implemented parole guidelines and related risk assessment systems

11   in a number of states and local jurisdictions, including most recently in Maryland, Texas,

12   Arkansas, Kentucky, Illinois, South Carolina, Charleston, S.C., and New Orleans, LA. I have

13   assisted a number of states and local jail systems in identifying policies and procedures that have

14   resulted in a safe reduction in their prison and jail systems.

15          3.      In 2006, I was appointed to the Expert Panel on Adult Offender and Recidivism

16   Reduction Programming for the California Department of Corrections and Rehabilitation

17   (CDCR). I correctly argued that the CDCR prison population could be safely reduced from

18   170,000 incarcerated people in 2007, to 120,000, without increasing crime rates.

19          4.      I was the primary author for the National Institute of Corrections (NIC)

20   manuscript on Objective Prison and Jail Classification Systems, which provides details on the

21   same types of classification systems employed by CDCR.

22          5.      I submit this declaration in support of Plaintiffs’ Reply, and to respond to

23   assertions by Defendants regarding whether segments of the current CDCR population can be

24   safely reduced for the purpose of lowering the risk of infection from the COVID-19 virus for

25                                                     2
                                                                  DECLARATION OF JAMES AUSTIN, PH.D.
26                                                                               CASE NO. C01-1351 JST
     Case 4:01-cv-01351-JST Document 3284-5 Filed 04/14/20 Page 3 of 16




 1   incarcerated people and staff.

 2          6.      I reviewed a spreadsheet that Defendants provided to Plaintiffs’ counsel on April

 3   8, 2020. This spreadsheet listed all people incarcerated in CDCR custody (1) who have medical

 4   classifications as High Risk 1, High Risk 2, or Pregnant, (2) those who are currently assigned to

 5   the Mental Health Delivery System and or (3) who have been admitted to the Mental Health

 6   Delivery System in the past year. For each person Plaintiffs’ counsel requested the following

 7   information:

 8                 Name
                   CDCR Number
 9                 Location (Prison, Building, and whether in a Dorm or Cell)
                   Gender
10                 Age
                   Race and Ethnicity
11                 Classification Score
                   California Static Risk Assessment (CSRA) score
12
                   COMPAS score
                   Disability Placement Program (DPP) Codes, if any
13
                   Developmental Disability Program (DDP) Codes, if any
14                 Current Mental Health Designation
                   Admitted/been in MHDS in past year
15                 Medical Risk Level (High Risk 1, High Risk 2, or Pregnant)
                   Underlying Health Conditions that lead to High Risk 1 or High Risk 2 score
16                 Security Level
                   Commitment offense category
17                 Offense group
                   Sex registrant
18                 Date of commitment to CDCR
                   Sentence Length
19                 Projected release date
                   Most Early Parole Date (MEPD) for people with sentences of life with the
20                  possibility of parole
                   Controlling county
21
            7.      It’s important to understand that the CSRA (California Static Risk Assessment)
22
     was developed by the University of California-Irvine, Center for Evidenced-Based Corrections to
23

24

25                                                   3
                                                                DECLARATION OF JAMES AUSTIN, PH.D.
26                                                                             CASE NO. C01-1351 JST
     Case 4:01-cv-01351-JST Document 3284-5 Filed 04/14/20 Page 4 of 16




 1   allow the CDCR to obtain a risk assessment for all newly admitted prisoners.1 As such, it uses

 2   20 items, of which 18 items reflect the current offense and prior record. The other two factors

 3   are gender and current age. The term “static” is relevant as the only variable that changes over

 4   time is the inmate’s age. Thus this instrument does not take into account the prisoner’s

 5   participation in risk reduction programs and good conduct – all of which serve to reduce

 6   recidivism rates. For these reasons the estimates of the prisoners who are “low” and “moderate”

 7   risk are conservative estimates.

 8          8.      The COMPAS risk assessment instrument is used to assess a person’s need for

 9   support services upon release from CDCR custody. The spreadsheet includes the prisoners’

10   COMPAS factors. These include: Substance Abuse, Criminal Thinking, Social Isolation,

11   Criminal Personality, Anger, Educational Problems, Employment Problems, Criminal Peers,

12   Criminal Opportunity, Leisure and Recreation, Financial, and Residential Instability.

13          9.      For those prisoners with a determinate sentence, COMPAS is administered

14   toward the end of prisoner’s prison term (180 – 210 days prior to release). It’s important to note

15   that such a needs assessment is most relevant to prisoners scoring at the high or moderate risk

16   levels to determine which criminogenic risk factors need to be addressed prior to release or after

17   release to parole supervision. Prisoners scoring low risk do not need to have such an assessment

18   made given the fact they are already low risk to recidivate.

19          10.     This spreadsheet listed 50,572 people. At my direction, Corene Kendrick, an

20   attorney at the Prison Law Office, extracted certain subpopulations of prisoners to create

21   worksheets for me to analyze. I also conducted my own statistical analysis to verify Ms.

22   Kendrick’s analysis. I describe each subgroup of population, and my opinion regarding their risk

23

24          1
              https://ucicorrections.seweb.uci.edu/files/2013/12/Development-of-the-CSRA-
     Recidivism-Risk-Prediction-in-the-CDCR.pdf
25                                                    4
                                                                DECLARATION OF JAMES AUSTIN, PH.D.
26                                                                             CASE NO. C01-1351 JST
     Case 4:01-cv-01351-JST Document 3284-5 Filed 04/14/20 Page 5 of 16




 1   to recidivate in the following paragraphs. In addition, CDCR publishes recidivism statistics

 2   periodically; the last published set of data is for persons released in Fiscal Year 2014-15.2 The

 3   data follows these people for the three years after their release, in other words, through FY 2017-

 4   18. I will reference CDCR’s data throughout my declaration.

 5                                          Pregnant Prisoners

 6          11.     As noted by medical experts, pregnant women are considered a population

 7   vulnerable to COVID-19. See ECF 3219-4 ¶ 6; ECF 3266-1 ¶ 4. Of the 50,572 people in the

 8   CDCR data file, there were 33 pregnant women currently in custody. Eighteen (18) of them

 9   have release dates between now and December 11, 2020, and eleven of those 18 have Low or

10   Moderate CSRA scores. In my opinion, these women could be safely released from prison now.

11   CDCR’s data show that the three year conviction rate of released women of all ages is 34%,

12   which is 13 points lower than for released men.3

13   Prisoners With Determinate Sentences and Planned Release Dates Before October 31, 2020

14          12.     Next, Ms. Kendrick extracted from the CDCR spreadsheet all persons with

15   determinate sentences who had a projected Earliest Possible Release Date (EPRD) between April

16   10, 2020, and October 31, 2020 or six months from April 8, 2020. I then requested Ms.

17   Kendrick to only include prisoners who had a CSRA score of Low or Moderate risk. At my

18   direction, she excluded all persons with release dates before October 31, 2020 who did not have

19   a CSRA score listed, or scores of High Violence, High Drug, or High Property risk.4

20
            2
21             See Recidivism Report for Offenders Released From the California Department of
     Corrections and Rehabilitation in Fiscal Year 2014-2015 (Recidivism Report), available at,
     https://www.cdcr.ca.gov/research/wp-content/uploads/sites/174/2020/01/Recidivism-Report-for-
22   Offenders-Released-in-Fiscal-Year-2014-15.pdf.
             3
               Recidivism Report, viii.
23           4
               While I purposely limited my analysis of this group to people with low or moderate
     CSRA scores with release dates in the next six months, CDCR’s own data show that for all of
24   California’s released prisoners, only 7% are subsequently convicted of a violent crime after
     release. Recidivism Report, Page 10.
25                                                   5
                                                                DECLARATION OF JAMES AUSTIN, PH.D.
26                                                                             CASE NO. C01-1351 JST
     Case 4:01-cv-01351-JST Document 3284-5 Filed 04/14/20 Page 6 of 16




 1          13.     Based on the above criteria there are 3,182 people scheduled for release in the

 2   next six months who CDCR has assessed as a low or moderate risk to recidivate, who have

 3   a Medical Level 1 or 2 Condition, are currently assigned to one of the CDCR Mental

 4   Health Program Services and/or had previously been assigned to such a program in the

 5   past year.

 6          14.     Of this group, 1,802 (or 57%) have a CSRA score of Low Risk, and 1,379 (or

 7   43%) have a CSRA score of Moderate Risk. The gender breakdown is 437 women (14%) and

 8   2,745 men (86%).

 9          15.     Their age ranges are as follows. As detailed in Table 1, many of the people over

10   age 50 with release dates in the next six months are currently housed in dormitories. The high

11   proportion housed in dorms speaks to 1) their low security levels which reflects good prison

12   conduct and 2) their risk of COVID19 infection due to an inability to maintain social distancing:

13       Table 1. Age and Location of Determinate Sentenced Prisoners Within 6 Months of
                  Release, With Current or Past Medical and Mental Health Care
14
                             Current         # of          # In         % in
15
                               Age        Prisoners       Dorms        Dorms
16                            80-89           13            10          77%
                              70-79           85            58          68%
17                            65-69          110            84          76%
                              60-64          189           131          69%
18                            50-59          643           420          65%
19                            40-49          735           454          62%
                              30-39          962           511          53%
20                            19-29          444           223          50%
                              Totals        3,181         1,891         59%
21
            16.     In terms of medical and mental health care, the vast majority of these people
22
     either are in Medical Care Level 1 or 2 (856 people), are currently receiving mental health care
23
     services (2,227 people) and/or were previously assigned to some form of mental health care in
24

25                                                    6
                                                                DECLARATION OF JAMES AUSTIN, PH.D.
26                                                                             CASE NO. C01-1351 JST
     Case 4:01-cv-01351-JST Document 3284-5 Filed 04/14/20 Page 7 of 16




 1   the past 12 months (2,782 people).

 2           17.     To date these people have served an average of 39 months to date not including

 3   an estimated 3-6 months in local jails prior to being transferred to the CDCR (the median time

 4   served to date in CDCR is 15 months). Their average sentence length is 70 months with a median

 5   sentence of 48 months. Thus the average projected reduction of 3 months (ranges from a few

 6   days to 6 months) which is a small percent of the time these people have been incarcerated in

 7   either the jail and/or state prison for their current offense(s).

 8           18.     It is a well-established fact that reducing the expected length of stay (or LOS) by

 9   this amount of time (an average of 3 months) will have no impact on the recidivism rates of these

10   people or the state’s already low crime rate which has continued to decline as state prison, jail,

11   probation and parole populations have declined since 2007.5

12   Table 2. Key Medical and Mental Health Flags of Determinate Sentenced Prisoners Within
           Six Months of Release, With Current or Past Medical and Mental Health Care
13
                      Attribute                                                Prisoners
14                    Total CDCR Population                                      120,135
                      Determinate Sentenced Prisoners, within 6 months
15                    of release, Not High Risk, Who Meet Medical and
                      Mental Health Criteria                                        3,181
16                      Medical 1                                                     278
                        Medical 2                                                     578
17
                       Total Currently in MH                                        2,227
18                        Acute                                                        22
                          CCCMS                                                     1,844
19                        EOP                                                         332
                          EOP Mod                                                      23
20
                          ICF                                                          66
21                        MHCB                                                         10
                      In MH Past Year                                               2,782
22           5
              Rhodes, William, Gerald G. Gaes, Ryan Kling, and Christopher Cutler. August 2018.
23   Relationship between Prison Length of Stay and Recidivism: A Study Using Regression
     Discontinuity and Instrumental Variables With Multiple Break Points, Criminology and Public
     Policy. 17(3):731-770. Bartos, Bradley J. and Charis Kubrin. August 2018. Can We Downsize
24   Our Prisons and jails Without Compromising Public Safety?: Findings form California Prop 47.
     Criminology and Public Policy. 17(3):693-716.
25                                                  7
                                                                    DECLARATION OF JAMES AUSTIN, PH.D.
26                                                                                 CASE NO. C01-1351 JST
     Case 4:01-cv-01351-JST Document 3284-5 Filed 04/14/20 Page 8 of 16




 1          19.     Further, because a high proportion of these people are rated as “low” risk to

 2   recidivate there is no need to require any special services. It is also a well-accepted fact that

 3   providing unneeded services and levels of supervision to low risk prisoners only serves to

 4   increase rather than decrease recidivism rates.6 Thus for many of this group there is no need for

 5   the CDCR or local probation departments to provide any specialized assistance other than

 6   verification of a residence.

 7          20.     The COMPAS scores also show that a large number of this group (879 prisoners)

 8   are classified as low risk to recidivate, and have “low residential instability.” This means that

 9   they should not have any significant issues maintaining a stable residence once released. There

10   were 641 additional people who had “low residential instability” and are classified as moderate

11   risk to recidivate. Finally, there are another 468 people in this cohort of 3,182 people for whom

12   there is no COMPAS assessment. This is problematic, as my understanding is that the COMPAS

13   test is administered between 180 and 210 days prior to release. CDCR should immediately

14   perform the COMPAS analysis on the low/moderate risk to recidivate people for whom there is

15   no information regarding their residential stability. CDCR should prioritize for expedited release

16   the 1,520 low/moderate risk to recidivate people with low residential instability.

17          21.     The number of these people who would be released under current CDCR practices

18   and policies are as follows:

19                 From April 11-30, 2020: 309
                   May 2020: 382
20                 June 2020: 515
                   July 2020: 491
21                 August 2020: 480
                   September 2020: 502
22                 October 2020: 499
23

24          6
              Andrews, D. A., James Bonta, The Psychology of Criminal Conduct, Fifth Edition
     Elsevier (2010), p. 48.
25                                                8
                                                                  DECLARATION OF JAMES AUSTIN, PH.D.
26                                                                               CASE NO. C01-1351 JST
     Case 4:01-cv-01351-JST Document 3284-5 Filed 04/14/20 Page 9 of 16




 1          22.     CDCR’s own data show that persons who are over 60 years old present

 2   dramatically lower risks of a new conviction within three years after release, compared to other

 3   age groups.7 This is consistent with the general consensus in the field of correctional risk

 4   assessment that people age out of criminal behavior. A person who engaged in criminal behavior

 5   in his twenties is very unlikely to return to such behavior after age 45.

 6          23.     The CDCR argues that many of these candidates have been convicted of crimes

 7   against people and on that basis alone should not be granted a modest early release date. It is

 8   acknowledged that most of these people have been convicted of violent crimes but it is also true

 9   that they have served substantially longer prison terms for such convictions (Table 3).

10               Table 3. Sentence Length, Time Served and Time Left to Serve of
         Determinate Sentenced Prisoners Within 6 months of Release, With Current or Past
                                 Medical and Mental Health Care
11

12                                                                  Average
                                                      Average         Time
13                Primary                             Sentence       Served       Average
                  Offense              Prisoner       (months)       (days)      Time Left
14
                  Person Crimes         2,009          81 mos.     1,484 days     101 days
15                Drug                   207             54            655          113
                  Property               443             54            731          110
16                Other                  517             45            527          111
                  Total                 3,181            70           1,170         105
17

18          24.     Further, California prisoners convicted of violent crimes who have longer lengths

19   of stay have significantly lower rates of recidivism than other prisoners largely because they are

20   older, which lowers their risk of recidivism.8

21          25.     The CDCR’s own publication on recidivism shows an inverse relationship

22

23
            7
             Recidivism report at viii, Persons over 60 have a three-year conviction rate of 20.5%
24   compared to 59% for persons ages 20 to 24.
           8
             Recidivism Report, Table 20, p. 44.
25                                                   9
                                                                 DECLARATION OF JAMES AUSTIN, PH.D.
26                                                                              CASE NO. C01-1351 JST
     Case 4:01-cv-01351-JST Document 3284-5 Filed 04/14/20 Page 10 of 16




 1    between the severity of the sentencing offense and recidivism rates.9 Specifically, prisoners with

 2    a conviction for violent crimes have reconviction rates that are about half the rates of the

 3    prisoners convicted of non-violent crimes.10 For these reasons excluding prisoners convicted of

 4    violent crimes would only serve to worsen public safety rather than enhance it.

 5           26.       Of the 3,182 people, I also sorted by their controlling county, which normally is

 6    the county to which they will return upon release. As shown below, with the exception of six

 7    counties the number of accelerated releases is 100 or less.

 8                    Alameda – 56
                      Amador – 6
 9                    Butte – 34
                      Calaveras – 4
10                    Colusa – 3
                      Contra Costa – 42
11                    Del Norte – 6
                      El Dorado – 19
12
                      Fresno – 128
                      Glenn – 2
13
                      Humboldt – 8
14                    Imperial – 11
                      Inyo – 1
15                    Kern – 109
                      Kings – 31
16                    Lake – 17
                      Lassen – 2
17                    Los Angeles – 974
                      Madera -19
18                    Marin – 10
                      Mendocino – 8
19                    Merced – 35
                      Modoc – 2
20                    Mono – 1
                      Monterey – 35
21
                      Napa – 13
22                    Nevada – 6
                      Orange – 117
23                    Placer – 23

24           9
               Recidivism Report. Figure 12, p. 23
             10
                Recidivism Report. Figure 12, p. 23.
25                                                     10
                                                                    DECLARATION OF JAMES AUSTIN, PH.D.
26                                                                                 CASE NO. C01-1351 JST
     Case 4:01-cv-01351-JST Document 3284-5 Filed 04/14/20 Page 11 of 16




 1                    Plumas – 5
                      Riverside – 249
 2                    Sacramento – 168
                      San Benito – 7
 3                    San Bernardino -217
                      San Diego – 297
 4                    San Francisco – 21
                      San Joaquin – 48
 5
                      San Luis Obispo – 29
                      San Mateo – 31
 6
                      Santa Barbara – 34
 7                    Santa Clara – 65
                      Santa Cruz – 13
 8                    Shasta – 22
                      Sierra – 1
 9                    Siskiyou – 9
                      Solano – 20
10                    Sonoma – 21
                      Stanislaus – 47
11                    Sutter – 13
                      Tehama – 24
12                    Tulare – 40
                      Tuolumne – 8
13                    Unknown – 1
                      Ventura – 44
14
                      Yolo – 10
15                    Yuba – 15

16           27.       As Thomas Hoffman noted in his supplemental declaration submitted to the Three

17    Judge Panel, CDCR can and should shift the workloads of Division of Adult Parole Operations

18    (DAPO) employees, discharge some of the existing parole population, in order to focus upon the

19    newly released people. ECF 3252 at ¶¶ 16-19, 21-22. Many of the people in this group will be

20    discharged to county supervision, not DAPO supervision.11 Mr. Hoffman also described how

21    county probation departments, which supervise many of the people released from CDCR to

22           11
                 See Recidivism Report at 45 (“Post Release Community Supervision [PRCS] is a form
23    of supervision provided to an offender who has been released from a CDCR institution to the
      jurisdiction of a county agent, pursuant to the Post Release Community Supervision Act of 2011.
      Prior to Public Safety Realignment, almost all offenders released from CDCR were placed on
24    state parole supervision after their release. After Public Safety Realignment, most non-serious,
      non-violent, and non-sex registrant offenders are release[d] to PRCS.”)
25                                                      11
                                                                DECLARATION OF JAMES AUSTIN, PH.D.
26                                                                             CASE NO. C01-1351 JST
     Case 4:01-cv-01351-JST Document 3284-5 Filed 04/14/20 Page 12 of 16




 1    county supervision, can shift their caseloads to accommodate an increase in newly-released

 2    people. Id. at ¶ 20. I agree with Mr. Hoffman’s opinions about how DAPO and the counties can

 3    accommodate these persons.

 4              28.       Further, it should be noted that the state probation and parole populations have

 5    declined significantly with the passage of Props 47 and 57. Specifically the adult parole

 6    population has declined from 95,000 in 2010 to about 51,000 as of April 2020. The county

 7    felony probation population has also declined from 255,000 in 2010 to 167,000 in 2019.12

 8                                              Parole-Eligible Lifers

 9              29.       Next, I asked Ms. Kendrick to extract from CDCR’s spreadsheet a list of all

10    people with sentences of life with the possibility of parole, with parole dates in the past, thus

11    indicating that they are parole-eligible. The recidivism rate for these “lifers,” is extremely low,

12    regardless of age. Of the 688 lifers released in 2014-15, only 16 of them (2.3%) were convicted

13    of a new crime in the subsequent three years, the majority of which were misdemeanors.13

14              30.       There were 3,981 parole-eligible lifers in CDCR’s spreadsheet. I then excluded

15    people with CSRA scores of High Violent (8 people), High Property (9 people), High Drug (2

16    people), or a blank entry for the CSRA score (25 people), to come up with 3,936 parole-eligible

17    lifers that CDCR has concluded have a low or moderate risk of recidivism, and have

18    medical or mental conditions (current or past 12 months).

19              31.       As compared to the determinate sentenced population discussed earlier, this

20    population is considerably older, lower risk to recidivate, have much higher medical care and

21    mental health needs. Of these 3,936 people, 3,846 of them have Low Risk CSRA scores and 90

22    have Moderate Risk CSRA scores. There are 173 women (4.3%) and 3,736 men (95.7%) in the

23
                12
                     https://openjustice.doj.ca.gov/exploration/crime-statistics/adult-probation-caseload-
24    actions
                13
                     Recidivism Report at viii, 19-20.
25                                                         12
                                                                      DECLARATION OF JAMES AUSTIN, PH.D.
26                                                                                   CASE NO. C01-1351 JST
     Case 4:01-cv-01351-JST Document 3284-5 Filed 04/14/20 Page 13 of 16




 1    Low/Moderate subgroup.

 2           32.     The amount of time that this group has served to date is much longer than the

 3    determinate sentenced population (an average of 10,407 days or 29 years). On average they have

 4    served 5,032 days (13.7 years) passed their legal parole eligibility date.

 5           33.     The age range of this subgroup of parole-eligible lifers is from 23 to 92 years old,

 6    and average age is 59 which is also much longer than the determinate sentenced population

 7    (average age of 43 years).

 8           34.     A large percentage of these inmates are currently assigned to dorms which again

 9    reflects 1) their low security levels which reflects good prison conduct and 2) their risk of

10    COVID19 infection due to an inability to maintain social distancing. (Table 4.)

11                        Table 4. Age and Location of Parole Eligible Prisoners
                          With Current or Past Medical and Mental Health Care
12
                             Current                                    % in
                             Age           Prisoners   In Dorms         Dorms
13
                             80 plus               70          36            51%
14                           70-79                550         307            56%
                             65-69                686         314            46%
15                           60-64                653         247            38%
                             50-59                684         242            35%
16
                             40-49                644         185            29%
17                           30-39                113          39            35%
                             Under 30                4          2            50%
18                           Totals             3,404        1372            40%
19           35.     As noted above, the older population is at a significant lower risk of recidivism.
20           36.     Given their sentence of life with the possibility of parole, it is not surprising that
21    most of these people were convicted of Murder 1st Degree (1,276 prisoners) and Murder 2nd
22    (1,565 prisoners). But a sizeable number are instead sentenced for property, drug, and other
23    crimes (155 prisoners). Further, the courts also sentenced them so they could be considered for
24    parole and as noted above most if these people are many years past their parole eligibility date.
25                                                     13
                                                                   DECLARATION OF JAMES AUSTIN, PH.D.
26                                                                                CASE NO. C01-1351 JST
     Case 4:01-cv-01351-JST Document 3284-5 Filed 04/14/20 Page 14 of 16




 1    And as, noted above there is an inverse relationship between the severity of the commitment

 2    offense and the probability of recidivism.

 3           37.     In terms of their current and past medical and mental health status within the

 4    CDCR, the vast majority of this population has such a history. See Table 5:

 5               Table 5. Key Medical and Mental Health Flags of Parole Eligible Inmates

 6                    Attribute                                               Prisoners
                      Total CDCR Population                                     120,135
 7                    Parole Eligible Prisoners, Not High Risk, Who
                      Meet Medical and Mental Health Criteria                       3,936
 8                      Medical 1                                                   1,344
                        Medical 2                                                   1,282
 9
                       Total Currently in MH                                        2,130
10                        Acute                                                        18
                          CCCMS                                                     1,469
11                        EOP                                                         492
                          EOP Mod                                                      73
12
                          ICF                                                          76
13                        MHCB                                                          2
                      In MH Past Year                                               2,341
14
             38.     Similar to the group of low/moderate risk people with release dates in the next six
15
      months, I analyzed the low/moderate risk parole-eligible people by county of commitment. As
16    these persons have life sentences, they will have to be supervised by DAPO. But as I noted

17    above, I agree with Mr. Hoffman’s assessment of how DAPO could shift resources and caseloads

18    to accommodate additionally released people.

19                  Alameda – 172
                    Amador – 2
20                  Butte – 21
                    Calaveras – 1
21                  Colusa – 1
                    Contra Costa – 69
22                  Del Norte – 2
                    El Dorado – 19
23                  Fresno – 126
                    Glenn – 7
24
                    Humboldt – 20
25                                                    14
                                                                 DECLARATION OF JAMES AUSTIN, PH.D.
26                                                                              CASE NO. C01-1351 JST
     Case 4:01-cv-01351-JST Document 3284-5 Filed 04/14/20 Page 15 of 16




 1              Imperial – 19
                Inyo – 3
 2              Kern – 94
                Kings – 19
 3              Lake – 7
                Lassen – 2
 4              Los Angeles – 1,403
                Madera – 12
 5
                Marin – 19
                Mariposa – 5
 6
                Mendocino – 12
 7              Merced – 17
                Mono – 1
 8              Monterey – 47
                Napa – 8
 9              Nevada – 8
                Orange – 187
10              “Other County” – 6
                Placer – 22
11              Plumas – 2
                Riverside – 165
12              Sacramento – 170
                San Bernardino – 188
13              San Diego – 304
                San Francisco – 107
14
                San Joaquin – 84
15              San Luis Obispo – 24
                San Mateo – 58
16              Santa Barbara – 34
                Santa Clara – 166
17              Santa Cruz – 17
                Shasta – 28
18              Siskiyou – 8
                Solano – 34
19              Sonoma – 27
                Stanislaus – 46
20              Sutter – 13
                Tehama – 10
21              Trinity – 1
                Tulare – 38
22
                Tuolumne – 4
                Unknown – 1
23
                Ventura – 49
24              Yolo – 16
                Yuba – 9
25                                         15
                                                   DECLARATION OF JAMES AUSTIN, PH.D.
26                                                                CASE NO. C01-1351 JST
     Case 4:01-cv-01351-JST Document 3284-5 Filed 04/14/20 Page 16 of 16




 1           39.     Like the determinate sentenced prisoners, a large percentage of this group (1,965

 2    prisoners) are classified as low risk to recidivate and have “low residential instability”. This means

 3    that they should not have any significant issues maintaining a stable residence once released.

 4           40.     In summary, there is a considerable number of people in the current CDCR prison

 5    system who have served substantial periods of time in prison, with significant medical and mental

 6    health conditions who could be safely and immediately released to the community. Many of these

 7    prisoners pose a significantly lower risk to public safety than many prisoners now being released

 8    under current CDCR practices and state law. Moderately reducing their projected lengths of stay

 9    would not change their risk or recidivism or negatively impact California’s low crime rate. When

10    distributed across the various counties over a reasonable but short time frame, the numbers of

11    additional cases will not negatively impact the DAPO or County Probation Departments’

12    populations, which have declined significantly since the implementation of Props 47 and 57, or

13    their capacity to manage these accelerated releases. Rather, there would be a slight surge in the

14    total number of CDCR releases (currently about 35,000 per year), but thereafter the number of

15    total releases would return to the current rate.

16           41.     The fears raised by the Defendants that releasing these people who have already

17    spent many months and years incarcerated is “unsafe” are similar to the ones raised prior to Plata

18    decision in 2011 and are similarly false.

19    Pursuant to 28 U.S.C. 1746, I declare under penalty of perjury that the foregoing is true and correct.

20           Executed this 14th day of April, 2020 in Camden, South Carolina.

21

22                                                        /s/ James Austin, Ph.D.
                                                          JAMES AUSTIN, PH.D.
23

24

25                                                       16
                                                                   DECLARATION OF JAMES AUSTIN, PH.D.
26                                                                                CASE NO. C01-1351 JST
